NOTICE OF ANNUAL MEETING OF SHAREHOLDERS AND 2014 MANAGEMENT PROXY CIRCULAR Letter to the shareholders from the chairman of the board and the president and chief executive officer Dear fellow Shareholders, It is our pleasure to invite you to attend CAE’s 2014 Annual Shareholder meeting (the “Meeting” ). As in prior years, we will meet to consider important matters affecting our Company. Whether or not you plan to attend the Meeting, we encourage you to review the enclosed information, consider the resolutions put forth by the Board and vote your Shares. As a Shareholder, you have the right to vote your Shares on all items that come before the Meeting including the election of Directors, the appointment of the auditors and the advisory vote on executive compensation. Your vote is important to us and we encourage you to exercise your right either in person at the Meeting or by proxy. This Circular also gives you details about all the items for consideration and how to vote. It also contains information about the nominated Directors, the auditors, reports from the various committees of the Board and CAE’s corporate governance practices. At the Meeting, we will as always review our financial position, including the increased value we are delivering to Shareholders, and our business operations. We will also respond to your comments and questions. Finally, we want to thank you for your continued confidence in and support of CAE and we remain committed to delivering world-class performance and creating long-term value for our Shareholders. We look forward to seeing you at this year’s Meeting. James F. Hankinson (signed) Marc Parent (signed) Chairman of the Board President and Chief Executive Officer June 12, 2014 CAE INC.| 2014| MANAGEMENT PROXY CIRCULAR i Proxy circular summary This summary highlights some of the important information you will find in this Management Proxy Circular (the “Circular”).
